Case 19-12819-elf   Doc 68   Filed 03/27/20 Entered 03/27/20 16:17:28   Desc Main
                             Document      Page 1 of 4
Case 19-12819-elf   Doc 68   Filed 03/27/20 Entered 03/27/20 16:17:28   Desc Main
                             Document      Page 2 of 4
Case 19-12819-elf   Doc 68   Filed 03/27/20 Entered 03/27/20 16:17:28   Desc Main
                             Document      Page 3 of 4
Case 19-12819-elf   Doc 68   Filed 03/27/20 Entered 03/27/20 16:17:28   Desc Main
                             Document      Page 4 of 4
